                                                                                                                                                  FILED
                                                                                                                                      DALLAS COUNTY
             Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 1 of 7                                                   11/20/2019 2:13   PM
                                                                                                                                         FELICIA PITRE
                                                                                                                                      DISTRICT CLERK

37 CIT ES
                                                                                                     bu rn S                     Angie Avina



                                                                                                     charest
                                                                                                     LLp

                                                                                                        wburns@burnschoresf.com



                                                          November       20,   2019

   Via efile.txc0utts.g0v
    Clerk of Court
    Citation Issuance     Department
    George     L. Allen, Sr. Courts Building                    DC'1 9'1 8635
    600 Commerce Street
    Dallas,   TX 75202


              Re:            Coma! Hospzﬁz/ Dz'mm‘ d/ b/ a Parkland Hea/t/J Hospital Syxtmz, 4/. V
                        Dallas                                                                                   ez‘



                       Armed] Pharmaceutical; LLC, et a/.; Original Petition ﬁled concurrently with                       this

                       Request; pending in the 162“ District Court, Dallas County, Texas


    Dear Clerk of Court:

    Please    let this letter   serve as a request for issuance of citations for Plaintiffs’ Original Petition, Jury
   Demand and         Rule 194.2 Request for Disclosure ﬁled concurrently with                         this request    on November
                   above referenced action. Please email the citations to my assistant, Hannah Lopez at
    20, 2019, in the
   hlopezéﬂburnscharcstcom. The issuance fee for thirty—six citations is included in this electronic
   ﬁling through our Electronic Service Provider.


    Please electronically issue the following citations, addressed as follows:


        1.    Cephalon, Inc.
              Served through       its   registered agent for service of process
              Corporate Creations Network, Inc,
              3411 Silverside Road,
              Tatnall Building, Suite 104,
              Wilmington,       DE   19810


        2.    Teva Pharmaceuticals USA,            Inc.
              Served through       its   registered agent for service of process
              Corporate Creations Network,              Inc.,
              3411 Silverside Road,
              Tatnall Building, Suite 104,
              Wilmington,       DE   19810




                                                                                      500                       75202
                      burns charesf LLP       |
                                                  900   iackson street    |
                                                                              suite         I
                                                                                                dollos, fexas
                                                                                                                                       D
    Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 2 of 7
Clerk of Court
November 20, 2019
Page 2

   3. Watson Laboratories, Inc.
      Served through its registered agent for service of process
      Corporate Creations Network, Inc., Registered Agent,
      8275 South Eastern Avenue #200,
      Las Vegas, NV 89123

   4. Actavis Pharma, Inc. f/k/a Watson Pharma Inc.
      Served through its registered agent for service of process
      1999 Bryan Street, Suite 900
      Dallas, TX 75201

   5. Actavis LLC f/k/a Actavis Inc.
      Served through its registered agent for service of process
      Corporate Creations Network, Inc.,
      3411 Silverside Road,
      Tatnall Building, Suite 104,
      Wilmington, DE 19810

   6. Johnson & Johnson
      Served through its registered agent for service of process
      Attention: Legal Department,
      One Johnson and Johnson Plaza,
      New Brunswick, NJ 08933

   7. Janssen Pharmaceuticals, Inc.
      Served through its registered agent for service of process
      CT Corporation System,
      1999 Bryan St., Suite 900,
      Dallas, TX 75201

   8. Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.
      Served through its registered agent for service of process
      CT Corporation System,
      1999 Bryan St., Suite 900,
      Dallas, TX 75201

   9. Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.
      Served through its registered agent for service of process
      CT Corporation System,
      1999 Bryan St., Suite 900,
      Dallas, TX 75201




             burns charest LLP | 900 jackson street | suite 500 | dallas, texas 75202
    Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 3 of 7
Clerk of Court
November 20, 2019
Page 3

   10. Noramco, Inc.
       Served through its registered agent for service of process
       c/o Registered Agent, Jorge Guiloff,
       11902 Spears Road,
       Houston, TX 77067

   11. Endo Health Solutions, Inc.
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange St.,
       Wilmington, DE 19801

   12. Endo Pharmaceuticals, Inc.
       Served through its registered agent for service of process
       CT Corporation System,
       1999 Bryant Street, Suite 900,
       Dallas, TX 75201

   13. Abbott Laboratories
       Served through its registered agent for service of process
       CT Corporation System,
       1999 Bryan St. Ste. 900,
       Dallas, TX 75201-3136

   14. Abbott Laboratories, Inc.
       Served through its registered agent for service of process
       CT Corporation System,
       1999 Bryan St., Ste. 900,
       Dallas, TX 75201-3136

   15. Amneal Pharmaceuticals, LLC
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center
       1209 Orange Street,
       Wilmington, Delaware 19801

   16. Amneal Pharmaceuticals, Inc.
       Served through its registered agent for service of process
       Corporation Service Company,
       251 Little Falls Drive,
       Wilmington, DE 19808




             burns charest LLP | 900 jackson street | suite 500 | dallas, texas 75202
    Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 4 of 7
Clerk of Court
November 20, 2019
Page 4

   17. Assertio Therapeutics, Inc. f/k/a Depomed, Inc.
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange Street,
       Wilmington, DE 19801

   18. Mallinckrodt PLC
       Served through its registered agent for service of process
       CT Corporation System,
       120 South Central Ave.,
       Clayton, Missouri 63105

   19. Mallinckrodt LLC
       Served through its registered agent for service of process
       CT Corporation System,
       1999 Bryan Street, Suite 900,
       Dallas, TX 75201-3136

   20. SpecGx LLC
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange Street,
       Wilmington, DE 19801

   21. Allergan PLC
       Served through its registered agent for service of process
       Longphort House,
       Block J,
       The Earlsfort Centre,
       Lower Leeson Street,
       Dublin 2,
       Ireland

   22. AmerisourceBergen Corporation
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange Street,
       Wilmington, DE 19801




             burns charest LLP | 900 jackson street | suite 500 | dallas, texas 75202
    Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 5 of 7
Clerk of Court
November 20, 2019
Page 5

   23. AmerisourceBergen Drug Corporation
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange Street,
       Wilmington, DE 19801

   24. Anda, Inc.
       Served through its registered agent for service of process
       Corporate Creations Network, Inc.,
       c/o Registered Agent Chin Po,
       1170 Corporate Drive,
       West Suite 204,
       Arlington, TX 76006

   25. Cardinal Health, Inc.
       Served through its registered agent for service of process
       CT Corporation System,
       4400 Eastern Commons,
       Suite 125,
       Columbus, OH 43219

   26. H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co.
       Served through its registered agent for service of process
       CT Corporation System,
       1999 Bryant St.
       Suite 900
       Dallas TX 75201

   27. Henry Schein, Inc.
       Served through its registered agent for service of process
       Corporation Service Company
       d/b/a CSC-Lawyers Incorporating Service Company,
       211 East 7th Street,
       Suite 620,
       Austin TX 78701-3218

   28. McKesson Corporation
       Served through its registered agent for service of process
       Corporation Service Company
       d/b/a CSC-Lawyers Incorporating Service Company,
       211 East 7th Street,
       Suite 620,
       Austin, TX 78701-3218




             burns charest LLP | 900 jackson street | suite 500 | dallas, texas 75202
    Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 6 of 7
Clerk of Court
November 20, 2019
Page 6

   29. CVS Health Corporation
       Served through its registered agent for service of process
       The Corporation Trust Company,
       Corporation Trust Center,
       1209 Orange St,
       Wilmington, DE 19801


   30. CVS Pharmacy, Inc.
       Served through its registered agent for service of process
       C T Corporation System,
       1999 Bryan St.,
       Ste. 900,
       Dallas, TX 75201

   31. Walgreen Co.
       Served through its registered agent for service of process
       Prentice Hall Corporation System,
       211 E. 7th Street
       Suite 620,
       Austin, TX 78701

   32. Walgreens Boots Alliance, Inc.
       Served through its registered agent for service of process
       Corporation Service Company,
       251 Little Falls Drive,
       Wilmington, DE 19808

   33. Walmart, Inc.
       Served through its registered agent for service of process
       1999 Bryan Street,
       Suite 900,
       Dallas, Texas 75201

   34. Richard Andrews, MD
       3905 Highgrove Drive,
       Dallas, TX 75220
       Or wherever he may be found

   35. Theodore Okechuku, MD
       FCI Texarkana,
       Federal Correctional Institution,
       Register Number: 59813-060,
       4001 Leopard Drive,
       Texarkana, TX 75501
       Or wherever he may be found


             burns charest LLP | 900 jackson street | suite 500 | dallas, texas 75202
     Case 4:19-cv-04834 Document 1-4 Filed on 12/12/19 in TXSD Page 7 of 7
Clerk of Court
November    20,    2019
Page 7



   36. Nicolas      Padron,    MD
         USP Beaumont,
         U.S. Penitentiary,
         Register    Number: 44575-177,
         6200 Knauth Road,
         Beaumont, TX 77705

   37. Carlos Luis      Venegas,    MD
         FCI     Seagoville,
         U.S. Correctional Institution,
         Register   Number: 54988—177,
         21 13   North HWY 175,
         Seagoville,   TX 75159

         Thank you      for your assistance.


                                                        Best regards,


                                                        BURNS CHAREST LLP


                                                          / s/ Warren T. Bums
                                                        Warren T. Burns, Partner




                  burns chorest LLP   |
                                          900   iackson street   I
                                                                     suite   500   |
                                                                                       dallos, texas   75202
